     Case 1:17-cr-00151-MAC-KFG Document 147 Filed 12/02/19 Page 1 of 1 PageID #: 913




                                            UNITED STATES DISTRICT COURT
                                             EASTERN DISTRICT OF TEXAS
                                                  Beaumont Division
                                       THE HONORABLE JUDGE MARCIA A. CRONE

 DATE:          Monday, December 2, 2019                                 CASE NUMBER:                1:17CR151-1
 LOCATION:     Beaumont - Courtroom 3                                    CASE NAME:                    USA v,
 CR DEPUTY:            Julia Colyer                                                                    Ahmed
 COURT REPORTER:         Chris Bickham                                   DEFENDANT:          Mohamed Ibrahim Ahmed
 INTERPRETER: Ranja Hijazeen & Ghada Atieh                               COUNSEL:                 Geri Montalvo
 CALLED:             9:26 AM                                                                       David Adler
 ADJOURNED:             10:14 AM                                         AUSA:              Christopher Tortorice
 TOTAL MINUTES:              48 Minutes                                  AUSA:

                                              FINAL PRETRIAL CONFERENCE

        This day comes the parties by their attorneys and the following proceedings are held before the Honorable Judge Marcia
A. Crone in Beaumont, Texas:

     Final Pretrial Conference held                Defendant appears in custody
                                                    Court remands the defendant into the custody of the US Marshals
 Defendant:        … enters a guilty plea          … is granted a continuance        proceeds to trial

ADDITIONAL PROCEEDINGS:

 9:26 AM       Court calls the case. AUSA Christopher Tortorice announces his appearance for the government. Counsel
               Alicia Cook and Katie Sweeten also announced their appearance for the government.
 9:28 AM       The interpreters are sworn. The Court addresses the defendant.
 9:31 AM       The defendant addresses the Court.
 9:46 AM       The Court announces the range of punishment.
 9:50 AM       The defendant provides a copy of a proposed exhibit to the Court.
 10:02 AM      The parties discuss the government’s motion to quash the subpoena as to Jennifer Dent (doc #140). The
               Court grants the motion.
 10:10 AM      The government puts the last informal plea agreement on the record.
 10:14 AM      Court adjourns.
